Green, J. P., and Fallon, J. (dissenting).
We respectfully dissent. In determining defendant’s motion to dismiss, Supreme Court was required to view the evidence in the light most favorable to plaintiffs, and plaintiffs were entitled to the benefit of all favorable inferences to be drawn therefrom (see, Santiago v Steinway Trucking, 97 AD2d 753). In our view, applying that principle to the facts of this case, the jury could have concluded that Deputy Pilat was operating his vehicle recklessly at the time of this tragic accident. Pilat turned onto Dick Road from George Urban Boulevard at about 5:00 p.m., driving his vehicle at a "fast pace” at dusk on a five-lane highway during rush hour. The jury could have concluded that, at the time he struck the infant, he did not have his flashing dome light on, his siren operating, or his headlights flashing. Indeed, the jury could have inferred that he did not even have his headlights on. Pi-lat acknowledged that he did not see the infant at any time before the impact between his vehicle and the infant’s bicycle; he testified that he "had looked down” to turn on first the dome flashing lights, and then the siren. Viewing the evidence in the light most favorable to plaintiffs, we conclude that the jury could have disregarded Pilat’s explanation, leaving Pilat without any plausible explanation for his failure to see the infant, who was directly in front of him. Thus, in our view, there is sufficient evidence of reckless conduct on the part of Pilat to permit a jury to determine the issue of liability under an appropriate charge. (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Damages.) Present—Green, J. P., Law-ton, Fallon, Doerr and Boehm, JJ.